 1   RA & ASSOCIATES, APC
 2   ROMEL AMBARCHYAN, ESQ. (SBN 245216)
     MICHAEL HARUTUNIAN, ESQ. (314666)
 3   505 N. Brand Blvd. Suite 800
 4   Glendale, CA 91203
     Telephone: (818) 230-3220
 5   Facsimile: (818) 230-3211
 6
     Attorneys for Plaintiff,
 7   Mary McKinney
 8

 9                          UNITED STATES DISTRICT COURT

10                         EASTERN DISTRICT OF CALIFORNIA

11

12    MARY E. MCKINNEY, an                   Case No: 2:17-CV-02564-TLN-DB
      individual;                             Assigned to Hon. Troy L. Nunley
13
            Plaintiff,                        ORDER GRANTING
14
                                              PLAINTIFF’S REQUEST FOR
15                                            TELEPHONIC APPEARANCE
                   v.                         IN CONNECTION WITH
16                                            HEARING ON MOTION TO
                                              DISMISS
17    WELLS FARGO BANK, N.A.; and
      DOES 1-100, INCLUSIVE
18
                                              HEARING:
19           Defendants.                      Date: August 6, 2019
                                              Time: 1:30pm
20
                                              Crtm: 2
21

22

23

24

25   TO THE HONORABLE COURT:
26
           The Court, having considered Plaintiff’s Mary E. McKinney’s (“Plaintiff”)
27
     Application to appear telephonically at the August 6, 2019 hearing on Motion to
28
                                             1
                                          ORDER
 1   Dismiss, and good cause appearing, hereby grants permission for Plaintiff’s
 2
     counsel, Any Moskovian, Esq. to appear telephonically.
 3

 4            1. IT IS SO ORDERED.

 5   Dated: August 1, 2019
 6                                                  Troy L. Nunley
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                                           ORDER
